                                                                               MEMO ENDORSED
                                                                      Margaret A. Rogers
                                                                      +1 212.836.7830 Direct
                                                                      margaret.rogers@arnoldporter.com




                                                     June 24, 2021


     BY ECF AND ELECTRONIC MAIL

     Hon. Katharine Polk Failla
     Thurgood Marshall
     United States Courthouse
     40 Foley Square
     New York, NY 10007

                 Re: Kristi Vuksanovich, et ano. v. Airbus Americas, Inc., et al.,
                 1:21-cv-03454-KPF

     Dear Judge Failla:

             The undersigned represent the defendants Airbus Americas, Inc. and Airbus S.A.S.
     (collectively, “Defendants”) in the above-referenced action. Pursuant to Rule 3.C. of this
     Court’s Individual Rules of Practice in Civil Cases, we write on consent of plaintiffs Kristi
     and Mark Vuksanovich (“Plaintiffs”) to jointly request an adjournment of the initial
     Scheduling Conference currently scheduled for June 29, 2021 to thirty (30) days following
     the resolution of Defendants’ anticipated motion to dismiss Plaintiffs’ forthcoming second
     amended complaint. The grounds for the request are as follows:

             This case was initially filed in the United States District Court for the Eastern
     Division of Massachusetts and, therefore, the complaint contains allegations pertaining to
     jurisdiction in Massachusetts. Given that the case has been transferred to this Court,
     Plaintiffs intend to amend their complaint to comport with the filing requirements of the
     S.D.N.Y. and without adding new claims. Defendants consent to this second amendment
     and anticipate filing a motion to dismiss the amended complaint. The parties believe that
     it would be more efficient to conduct a Rule 26(f) conference and propose a schedule for
     discovery once the scope of the claims and defenses remaining for litigation, if any, has
     been determined.

             Additionally, the parties need additional time to appear in the case. Airbus S.A.S.
     has waived service and its deadline to answer, move, or otherwise appear is currently
     July 9, 2021. An adjournment of the initial Scheduling Conference would also afford
     Plaintiffs’ attorneys time to file Motions for Admission Pro Hac Vice and a Notice of
     Appearance for local counsel. Defendants have indicated that they do not object to
     counsel’s motions for admission pro hac vice.



Arnold & Porter Kaye Scholer LLP
601 Massachusetts Ave, NW | Washington, DC 20001-3743 | www.arnoldporter.com
         June 24, 2021
         Page 2


                Accordingly, the parties jointly request that the Scheduling Conference be
         postponed until thirty (30) days after an order is entered on Defendants’ anticipated motion
         to dismiss. The parties also jointly request that the Court enter the following preliminary
         scheduling order:

                •   Plaintiffs’ Counsel shall file Motions for Admission, Pro Hac Vice and an
                    Amended Complaint no later than July 11, 2021;

                •   Defendants that have been properly served shall either respond or file a
                    premotion letter for their anticipated motion to dismiss by August 12, 2021;

                •   The parties shall confer and submit a Joint Scheduling Order for discovery
                    within thirty days after an order is issued on the motion to dismiss, if
                    necessary.

                All parties appreciate the Court’s consideration of this matter.

                                                      Respectfully submitted by:

                                                      /s/ Margaret A. Rogers

                                                      Attorneys for Defendant Airbus Americas,
                                                      Inc.




Plaintiff shall file an amended complaint on or by July 11, 2021.
Defendants shall answer or otherwise respond to the amended complaint
on or by August 12, 2021. The initial pretrial conference scheduled
for June 29, 2021, is hereby ADJOURNED sine die.

Dated:        June 24, 2021                              SO ORDERED.
              New York, New York



                                                         HON. KATHERINE POLK FAILLA
                                                         UNITED STATES DISTRICT JUDGE
